MEMORANDUM **
Orlando Rios-Lagarrata appeals from his conviction for transportation of illegal aliens in violation of 8 U.S.C. § 1324(a)(l)(A)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*693Rios-Lagarrata contends that it was plain error for the district court not to have the indictment read to the jurors. We disagree. “[I]t is well settled that the jury must be fairly apprised of the nature of the charges against the defendant, but this does not necessarily require a reading of the indictment to the jury either in whole or in part.” Robles v. United States, 279 F.2d 401, 403-04 (9th Cir.1960). Here, the jury was fairly apprised of the nature of the charges against Rios-Lagarrata.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.